Mr. Justice Puterbaugh delivered the opinion of the court. Appellant was, by a police magistrate of the City of Lincoln, adjudged to be guilty of a violation of the dram-shop ordinance of said city, and to pay a fine and costs. He was granted an appeal to the Circuit Court where a trial was had by the court without a jury upon a written stipulation as to the facts involved. The court found the defendant guilty as charged, assessed a fine of $20 and costs and entered judgment therefor, to reverse which defendant prosecutes this appeal. The ordinance which he is charged, with having violated reads as follows: £ 1 Section 2. Sale Without License — Penalty. That no person shall within said city, by himself, or another, either as principal, clerk or servant, sell, exchange or deliver, or otherwise dispose of, for money or gain, directly or indirectly, any intoxicating liquor of any kind in and less quantity than one gallon or in any quantity to be drank upon the premises, or in or upon any adjacent room, building, yard, premises, or any place of public resort, without having a license therefor, under a penalty of not less than twenty ($20) dollars for each and every* such offense.” It appears from the stipulation of facts that the City of Lincoln on May 1, 1905, issued to appellant a license to sell intoxicating liquors in less quantities than one gallon in a 1£lower room” of tie building located at 120 North Chicago street in said city, for the period of six months from the date thereof. During the term of such license, on July 19, 1905, certain customers of appellant went into a small wine-room on the same floor with and adjacent to but not directly connected with the bar-room where his dram-shop was conducted, and by means of an electric bell summoned appellant, from whom they-ordered intoxicating- liquor which they paid for and drank in said wine-room. It is further stipulated that the “room known as the bar-room is circumscribed by four brick walls; that no common door connects said bar-room with the wine-room; that the manner of ingress and egress to and from the bar-room to said wine-room is by two doors from said bar-room to a narrow hall-way opening from Chicago street and running alongside of said saloon or bar-room to the rear along by and past the wine-room.” The controlling- question presented for our determination is whether or not appellant’s license which authorized him to sell liquor in “the lower room” of the building described, conferred upon him the right to sell liquor in other rooms in said building, adjacent to such “lower room.” Counsel for appellant contend that the question should be answered in the affirmative, and by their -propositions of law requested! the trial court to hold that under the license issued to him, appellant was authorized to sell liquor at any place in the lower floor of the building-described therein. The conclusion so requested would be warranted only upon the hypothesis that the words “lower room” can reasonably be construed as to include not only the room designated but as well as all other rooms adjacent thereto. To adopt such construction would be to do violence to the plain, ordinary and unambiguous language used. Its effect would be to arbitrarily and 'without reason give to the words “lower room,” a meaning much broader than was intended by the licensor. The city had discretionary power in granting the license to restrict the sales of liquor to any extent it desired. Malkan v. City, 217 Ill. 471. It saw fit to limit the sales to a particular room and doubtless had good and valid reasons for so doing. It is a well-known fact that it is necessary for municipal authorities to exercise a strict supervision over those to whom licenses to conduct dram-shops are granted, in the interest of public order and morals, and -it is obvious that this'can be better accomplished by restricting the exercise of the privileges granted to particular and well-defined localities. If appellant desired to sell liquor in rooms other than that mentioned in his license, he should have applied for a license sufficiently comprehensive in its terms to permit him to do so. The license to keep a saloon in the “lower room” of the building did not cover all parts of such building. Black on Int. Liquors, sections 145-150. The sales made by appellant in the wine-room were manifestly unwarranted by his license and in violation of the ordinance in question. We. regard the remaining contentions of appellant as without merit. The judgment of the Circuit Court is accordingly affirmed. Affirmed.